Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-54 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/159154 A1 in view of Cheiky et al ‘891 (US 8,317,891). WO 2011/159154 A1 discloses a pelletized carbonaceous product, and teaches that the product may be used as a soil improver, for instance to enable or enhance the growth of feed and food crops on barren soils. (See page 4, lines 2-5 and lines 21-24.) The difference between the process disclosed by WO 2011/159154 A1, and that recited in applicant’s claims, is that WO 2011/159154 A1 does not disclose that the carbonaceous product should be incorporated into the soil surrounding the plant roots at a depth of between 0-24 inches from the soil surface, where the volumetric percentage of the porous carbonaceous particles in the soil surrounding the root zone is between .1% to 10%. Cheiky et al ‘891 discloses a method for enhancing soil growth using biochar (see the Abstract and col. 2, line 59 to col. 3, line 65), and teaches at col. 11, lines 40-51 that the biochar may be mixed with topsoil. It would be obvious from Cheiky et al ‘891 to mix the biochar particles of WO 2011/159154 A1 with soil.  It would be further obvious to mix the biochar and soil such that the biochar surrounds the plant roots at a depth between 0-24 inches from the soil surface, where the volumetric percentage of the biochar in the soil surrounding the root zone is .1% to 10%. One of ordinary skill in the art would be motivated to do so, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable amount of the biochar to apply and a suitable location at which to apply it. One would appreciate that the amount of biochar to be applied should be sufficient to be effective, but not so much as to result in an inadequate concentration of natural soil. It is further noted that Cheiky et al ‘891 discloses at col. 11, lines 41-45 that the incorporation of the biochar may be used in conjunction with plowing methods utilizing rotary hoes, disc harrows, chisels, etc. Such methods of incorporation would inherently result in incorporation to a depth of between 0-24 inches. Regarding claim 47 and 50-54, it would be expected that the biochar of Cheiky et al ‘891 would have the properties recited therein, since Cheiky et al ‘891 discloses from col. 5, line 11 to col. 6, line 46 that the biochar is generated by pyrolyzing biomass. Regarding claims 48 and 49, the limitations recited therein would be matters of routine design choice to one of ordinary skill in the art.
Claims 46-54 are rejected under 35 U.S.C. 103 as being unpatentable over Doccola et al (US 9,873,639) in view of Cheiky et al ‘891. Doccola et al disclose biochar wherein 100% passes through a one-inch screen (col. 7, lines 9-16), and teaches at col. 4, lines 21-28 that the composition may be administered by soil implantation with an insertion tool to an environmental area comprising the soil or root zone in which plants grow. The difference between the process disclosed by Doccola et al, and that recited in claims 46-54, is that Doccola et al do not disclose that the biochar should be incorporated into the soil surrounding the plant roots at a depth of between 0-24 inches from the soil surface, where the volumetric percentage of the porous carbonaceous particles in the soil surrounding the root zone is between .1% to 10%. Cheiky et al ‘891 discloses a method for enhancing soil growth using biochar (see the Abstract and col. 2, line 59 to col. 3, line 65), and teaches at col. 11, lines 40-51 that the biochar may be mixed with topsoil. It would be obvious from Cheiky et al ‘891 to mix the biochar particles of Doccola with soil.  It would be further obvious to mix the biochar and soil such that the biochar surrounds the plant roots at a depth between 0-24 inches from the soil surface, where the volumetric percentage of the biochar in the soil surrounding the root zone is .1% to 10%. One of ordinary skill in the art would be motivated to do so, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable amount of the biochar to apply and a suitable location at which to apply it. One would appreciate that the amount of biochar to be applied should be sufficient to be effective, but not so much as to result in an inadequate concentration of natural soil. It is further noted that Cheiky et al ‘891 discloses at col. 11, lines 41-45 that the incorporation of the biochar may be used in conjunction with plowing methods utilizing rotary hoes, disc harrows, chisels, etc. Such methods of incorporation would inherently result in incorporation to a depth of between 0-24 inches. Regarding claim 47 and 50-54, it would be expected that the biochar of Cheiky et al ‘891 would have the properties recited therein, since Cheiky et al ‘891 discloses from col. 5, line 11 to col. 6, line 46 that the biochar is generated by pyrolyzing biomass. Regarding claims 48 and 49, the limitations recited therein would be matters of routine design choice to one of ordinary skill in the art.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 46-54 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 46-54 of prior U.S. Patent No. 10,640,429. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-49 of U.S. Patent No. 10,233,129. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s claims are broader than claims 42-49 of US 10,233,129 in that they do not require that the porous carbonaceous particles be treated by infusion of a liquid.
Claims 46-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/550980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to provide a volumetric percentage of biochar in the soil surrounding the root zone of the plants in the process recited in claims 1-03 of SN 16/550980, since the claims of SN 16/550980 recite a final biochar concentration in the soil of 1 to 30% by volume. Moreover one would typically provide any soil amendments no greater than 24 inches from the soil surface.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736